Hall, Judge.
The defendant appeals from his conviction for robbery.
In the absence of a proper request, it is not error for the trial court to omit from the charge to the jury instructions as to the rules by which to test the credibility of witnesses and the law on impeachment of witnesses. Stevens v. Central R. & Bkg. Co., 80 Ga. 19, 24 (5 SE 253); Freeman v. Coleman, Ray & Co., 88 Ga. 421 (14 SE 551); Benton v. State, 185 Ga. 254, 257 (194 SE 166); Douberly v. State, 184 Ga. 577 (192 SE 226); Smith v. State, 7 Ga. App. 710 (67 SE 1048).
The evidence was sufficient to support the conviction.

Judgment affirmed.


Nichols, P. J., and Deen, J., concur.

Edward J. Goodwin, for appellant.
Andrew J. Ryan, Jr., Solicitor General, Robert B. Barker, for appellee.